Citation Nr: 1826859	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-37 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for arteriosclerosis and hypertension, including as secondary to radiation and herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952 with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran originally claimed entitlement to service connection for arteriosclerosis.  However, all filings must be construed based on a liberal reading.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(the Board must consider the claimant's description of the claim, symptoms described and the information submitted or developed in support of the claim).  Although the record is silent for evidence of arteriosclerosis, there is evidence of a diagnosis of hypertension which may have an indirect connection to arteriosclerosis.  Thus, the Board has also included an analysis of entitlement to service connection for hypertension to provide the most favorable review of the Veteran's claim.  

The Board further notes that the April 2018 appellant's brief references the issues of entitlement to service connection for disabilities (left knee, bilateral hand, and bilateral wrist) caused by radiation exposure and a left knee disability, including as secondary to a right ankle disability.  However, the Board finds that the only issue on appeal is the one reflected on the issue page.  In that regard, the Board notes that the RO issued a Statement of the Case (SOC) in August 2016 which addressed the issues of entitlement to service connection for a left knee condition and a bilateral hand and wrist condition.  However, there is no record that the Veteran filed a timely VA Form 9.  See 38 C.F.R. §§ 22.202, 22.3022(b)(a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC).  The Board does not have jurisdiction over the matters where a timely VA Form 9 has not been filed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1.  The Veteran is a radiation exposed Veteran for purposes of the presumptions of 38 C.F.R. § 3.309(d).  Arteriosclerosis and hypertension are not radiogenic diseases under 38 C.F.R. § 3.309(d).  

2.  The Veteran did not have service on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era, including the inland waterways, and is not presumed to have been exposed to an herbicide agent during military service, nor was he otherwise exposed to an herbicide agent during military service.

3.  There is no competent evidence that the Veteran had a diagnosis of arteriosclerosis at any time during the period on appeal. 

4.  Hypertension, was not manifest in service, within 1 year from separation, and is not otherwise related to active service, to include radiation or herbicide exposure.  


CONCLUSION OF LAW

Arteriosclerosis or hypertension were not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

The Veteran was not afforded a VA examination in regard to his claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, a medical examination addressing the Veteran's claim is unnecessary in this case because, even though there is current disability for hypertension, there is no credible evidence of an "in-service event, injury or disease," which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

II.  Service Connection 

The Veteran is claiming entitlement to service connection for arteriosclerosis, including as secondary to ionizing radiation exposure in service and/or herbicide exposure.  See October 2014 VA Form 9.

Some diseases may be presumed service-connected in certain Veterans who engaged in demarcated radiation risk activities in service.  38 C.F.R. § 3.309(d).  Although there is evidence that the Veteran was engaged in radiation risk activities, neither arteriosclerosis nor hypertension are radiogenic diseases for which presumptive service connection under 38 C.F.R. § 3.309(d) is available.  

Specific listed conditions are subject to service connection when diagnosed in herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  Again, neither arteriosclerosis nor hypertension are diseases listed as associated with exposure to herbicide agents.  Further, there is no evidence that the Veteran was exposed to herbicide agents.  In his VA Form 9, the Veteran alleged that he was exposed to herbicides while unloading 1900 empty drums (that he claimed were previously filled with Agent Orange) which came back from Korea.  However, there is no competent evidence that the Veteran was exposed to herbicides during service.  The Veteran did not respond to the December 2017 development letter which asked him to identify specific information regarding his alleged exposure.  A January 2018 Formal finding memorandum indicated that there was insufficient information to verify herbicide exposure.  The only evidence of record which indicates that he was exposed to Agent Orange is his statements on his VA Form 9.  The Board attaches no probative value to these statements as they lack specific facts which would permit the VA to confirm or deny exposure.  Further, the Veteran has not explained why he believes the empty drums were once filled with Agent Orange.  Therefore, the Board finds that the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C. § 1110 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

However, here, the evidence does not show the existence of a present diagnosis of arteriosclerosis.  Throughout the period on appeal, the Veteran has consistently referred to entitlement to service connection for arteriosclerosis and arthritis.  However, his supporting statements have alluded to strictly orthopedic disabilities, including osteoarthritis.  It is unclear as to whether the Veteran intended to claim entitlement to arteriosclerosis, a disease relating to the arteries, or osteoporosis, a bone disease.  

As noted in the introduction, the Board will also consider whether the Veteran may be entitled to service connection for hypertension, for which he has a present diagnosis.  However, there is no treatment for or diagnosis of hypertension during active service.  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service. Hypertension is listed as a chronic disease.  38 U.S.C. § 1112 (a)(1) (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Hypertension, considered as a "cardiovascular-renal disease," is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) apply.  However, there is no evidence that the Veteran was diagnosed with hypertension within 1 year of separation from service.  

In conclusion, there is no evidence of a current diagnosis of arteriosclerosis and there is no credible evidence of an "in-service event, injury or disease," which would support an in service incurrence of hypertension and no evidence of a diagnosis of hypertension within the presumptive period of time.  

As the preponderance of the evidence is against the claim for service connection for arteriosclerosis, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C. § 5107 (b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arteriosclerosis and hypertension is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


